Judgment, Supreme Court, Bronx County (Donald Zimmerman, J.), rendered on April 8,1981 upon a jury verdict of murder in the second degree, and sentencing the defendant to an indeterminate term of imprisonment of 25 years to life, plus a fine of $5,000 to be paid at the time of his release from prison, and, upon default in such payment, to an additional year of imprisonment, unanimously modified, on the law and the interest of justice, by vacating so much thereof as imposed a fine and in default thereof an additional year of imprisonment, and otherwise affirmed. H As the District Attorney concedes, the sentence should be modified to eliminate the fine and additional year of imprisonment. The maximum sentence for murder in the second degree is 25 years to life (Penal Law, § 70.00, subd 2, par [al; subd 3, par [a], cl [i]), which the court imposed. 11 While the fine in itself may be proper, inasmuch as it is tied to an alternative consecutive one-year term which is not authorized (CPL 420.10, subd 3, par fdl), we modify to vacate both {People v Carrasco, 83 AD2d 809). Concur — Sandler, J. P., Carro, Silverman, Fein and Alexander, JJ.